Exhibit 10.2

 

FOURTH AMENDMENT

 

to

 

the Collaboration, License and Supply Agreement, dated July 6, 2004

 

by and between

 

Acusphere Inc. (“Acusphere”)

 

and

 

Nycomed Danmark ApS (“Nycomed”)

 

This Fourth Amendment (the “Fourth Amendment”), effective as of September 3,
2008, is entered into by and between Acusphere and Nycomed (the “Parties”).

 

WHEREAS, the Parties are parties to a Collaboration, License and Supply
Agreement, dated July 6, 2004, as amended by the First Amendment to such
agreement dated as of October 15, 2005, the Second Amendment to such agreement
dated February 9, 2006 and the Third Amendment to such agreement dated June 4,
2008,(as so amended, the “Agreement”);

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.               Section 4.03(a) of the Agreement is hereby amended by removing
the milestone contained therein and described as “receipt of the first
Acceptance for Filing of an MAA for the Product in any Primary Jurisdiction” and
replacing it with “receipt by Nycomed from Acusphere of the process validation
summary for inclusion in Nycomed’s initial MAA for the Product and a description
of the changes in the manufacturing process introduced prior to production of
the three process validation batches.” The remainder of the sentence started
with “provided that…” shall remain unchanged.  It is acknowledged that all
amounts due upon completion of the milestone described in Section 4.03 (a) have
previously been advanced by Nycomed in accordance with previous amendments of
the Agreement.

 

2.               This document is an amendment to the terms of the Agreement as
set out in Section 19.11 of the Agreement. Except as otherwise set forth herein,
all of the terms and conditions of the Agreement shall remain in full force and
effect between the Parties.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Fourth Amendment to be
executed in duplicate by their duly authorized officers as of the date first
above stated.

 

 

ACUSPHERE, INC.,

NYCOMED DANMARK ApS

a Delaware corporation

a Danish corporation

 

1

--------------------------------------------------------------------------------


 

By:

/s/ Sherri C. Oberg

 

By:

/s/ Ghita Astrup

Name: Sherri C. Oberg

Name:

Ghita Astrup

Title:   President and Chief Executive Officer

Title:

General Manager

 

 

 

 

 

By:

/s/ Kerstin Valinder

 

Name: Kerstin Valinder

 

Title: EVP Business Development

 

2

--------------------------------------------------------------------------------